DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Planter et al. (US 2009/0278479) in view of Shrotriya et al. (US 2015/0366013).
Figure 1 of Planter discloses a zero power lighting control system for electrically coupling to a load circuit, the zero power lighting control system comprising:
(1) regarding Claim 1:
	an occupancy sensor unit (102) for detecting occupancy, 
a plurality of load controllers (112,114,110) electrically coupled to the load circuits and the occupancy sensor unit, wherein the occupancy sensor unit instructs the plurality of load controllers to shut off the lighting when occupancy detected by the occupancy sensor unit is below a threshold value ([0010] and [0037));
a separate switch (108) device for closing the load controller.

Shrotriya, in the same field of endeavor, discloses:
wherein the occupancy sensor powers down to draw zero current when load circuits are opened after a zero time delay [0049]; and a control circuit for powering the occupancy sensor unit “On” when the switch device is activated to close the load controller, such that the occupancy unit is reenergized and capable of detecting occupancy ([0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Shrotriya into the system of Planter in order to prevent excessive in-rush currents as taught by Shrotriya.
(2) regarding Claim 2:
The combination of Planter and Shrotriya further discloses:
wherein the sensor unit includes an occupancy sensor selected from the group consisting of an infrared motion sensor, and ultrasonic motion sensor and image motion sensor ([0055] of Planter-PIR passive infrared detection).
(3) regarding Claim 3:
The combination of Planter and Shrotriya further discloses:
further comprising a latching circuit in line with the control circuit and the sensor circuit ([0010][0046][0063] of Planter).
(4) regarding Claim 4:

wherein the separate switch device includes a current limiting rectifier bridge and ganged-pairs of switches for providing "On" and "Off” functions ([0010][0046][0063] of Planter).
(5) regarding Claim 5:
The combination of Planter and Shrotriya further discloses:
further comprising a user interface for selecting the first time delay when the load controller is opened after the occupancy detected by the sensor unit is below a threshold value ([0035] of Planter-any of settings discussed also, ([0035] and [0055] of Planter-wall switch and dimmer are both user interfaces).
(6) regarding Claim 6:
The combination of Planter and Shrotriya further discloses:
wherein the threshold value is selectable through the user interface ([0035] and [0055] of Planter-wall switch and dimmer are both user interfaces).
(7) regarding Claim 7:
The combination of Planter and Shrotriya further discloses:
further comprising a latching circuit in line with the control circuit and the sensor circuit ([0010][0046][0063] of Planter).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,856,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the applicant’s claims are obvious variations of the mapped claims above. While the pending claim uses different vernacular than the co-pending claim 1, e.g., the pending claim 1 uses the term “motion sensor” and the co-pending claim uses the term “occupancy sensor” one of ordinary skilled in the art would recognize that the claims are directed to substantially the same invention. It is generally understood that anticipation is the epitome of obviousness. Alternatively, the elimination of an element and its function is generally held to be within the skill of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844